Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 06/12/2020 havingclaims 1 pending and presented for examination.
Priority
2.  	Application filed on 02/14/2020 is a CON of 15/307,866 10/31/2016 PAT 10587326 15/307,866 is a 371 of PCT/JP2015/062146 04/21/2015 FOREIGN APPLICATIONS JAPAN 2014-111655 05/29/2014 are acknowledged.
Drawings
3.  	The drawings were received on on 02/14/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on on 02/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on  02/14/2020 is accepted by the examiner.
Double Patenting
4.1.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

 	Claims 1 is/are rejected under non-statutory  double patenting over claim  1 of US Patent No. US 10587326 B2.  
 	Claim 1 a device comprising: a device, comprising:  processing circuitry configured to: an  receive a first received power  of a first reference signal, transmitted via first radio resources by a target base station, for measurement  by a terminal device using a weight set for beamforming in  the terminal device  ;  receive a second received power  of a second reference signal, transmitted via second radio resources by another base station, for another measurement   by the terminal device, the second resources being different than the first resources  ; and  calculate a received quality of the first reference signal  based on the first received power   and the second received power(Claim 1,  a device, comprising: processing circuitry configured to: acquire first received power information that indicates a first received power of a first 
reference signal, transmitted via first radio resources by a target base station, for a measurement by a terminal device using a first weight set for beamforming in the terminal device;  acquire second received power information that indicates a second received power of a second reference signal, transmitted via second radio resources by another base station, for another measurement by the terminal device using a second weight set for beamforming in the terminal device, the second weight set being different than the first weight set, and the second resources being different than the first resources;  and calculate a received quality of the first reference signal by dividing the 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims  1-9, 11-12, 14-20 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20120190378 A1 Han et al. (Hereinafter “Han ").
  	As per claim 1 (Currently Amended), Han teaches a device, comprising:  processing circuitry configured to: an  receive a first received power  of a first reference signal, transmitted via first radio resources by a target base station, for measurement  by a terminal device using a weight set for beamforming in  the terminal device ((para [0049-0051], [0064], fig. 8, macro mobile station is receiving first reference signal from one of the macro or femoto base station when the mobile station in the interfering area of the macro and femto base station using a weight set for beamforming );  receive a second received power  of a second reference signal, transmitted via second radio resources by another base station, for another measurement   by the terminal device, the second resources being different than the first resources (para [0049-0051], [0064] 
	As per claim Claim 2 (New) Han teaches the device according to claim 1, wherein the processing circuitry receives second received power for each of a plurality of other base stations, and the processing circuitry calculates the received quality based on the first received power and the second received power for each of the plurality of other base stations (para [[0082], fig 8, mobile station receives the second power from the macro station  calculates the received quality based on the first received power and the second received power for each of the plurality of other base stations).
	As per claim Claim 3 (New) Han teaches the device according to claim 1, wherein the processing circuitry receives the second received power of each of two or more weight sets, and the processing circuitry calculates the received quality based on the first received power and the second received power of each of the two or more weight sets (para [[0082], fig 8, mobile station receives the power from the macro base station or femto base station using the two received power weights such as PMI, SINR and downlink channel power calculates the received quality based on the first received power and the second received power of each of the two or more weight sets).

	As per claim Claim 5 (New) Han teaches the device according to claim 4, wherein the processing circuitry calculates the received quality based on the first received power, which is calculated based on the first received power information, and the second received power, which is calculated based on the second received power of each of the two or more weight sets for each of the plurality of other base stations (para [0081-0084], fig, 8, mobile station receives the signal quality from the femto station and receives the second signal quality from the macro station which is the received power from each base station, calculates the based on the second received power of each of the two or more weight sets such as PMI, SINR and downlink channel power for each of the plurality of other base stations).
	As per claim Claim 6 (New) Han teaches the device according to claim 3, wherein the two or more weight sets provide higher received power in the terminal 
	As per claim Claim 7 (New) Han teaches the device according to claim 3, wherein the two or more weight sets are designated weight sets ((para [0081-0084], fig, 8, wherein the weight sets such as PMI, SINR are designated weight sets).
	As per claim Claim 8 (New) Han teaches the device according to claim 2, wherein a weight set, used by another base station, provides higher received power in the terminal device than other weight sets (para [0081-0084], weight such as SINR in another base station provide received power in the terminal device than other weight sets).
	As per claim Claim 9 (New) Han teaches the device according to claim 2, wherein a weight set, used by another base station, is a designated weight set (para [0081-0084], SINR used by macro or femto station is the designated base station).
	As per claim Claim 11 (New) Han teaches the device according to claim 1, wherein the device is the terminal device or a module for the terminal device (fig 1, where the device is mobile terminal device).
	As per claim Claim 12 (New): Han teaches the device according to claim 1, wherein the device is a base station, a base station device for the base station, or a module for the base 
As per claim Claim 14 (New): Han teaches the device according to claim 1, wherein the received quality is a received quality in the target base station when the target base station uses the first weight set for the beamforming in the terminal device ((para [0081-0084], received quality is a received quality from macro base station uses the first weight set for the beamforming in the terminal device).
	As per claim Claim 15 (New): Han teaches a device, comprising: processing circuitry configured to: receive a first received power of a first reference signal, transmitted via first radio resources by a target base station, for a measurement by a terminal device using a weight set for beamforming in the terminal device ((para [0049-0051], [0064], fig. 8, macro mobile station is receiving first reference signal from one of the macro or femoto base station when the mobile station in the interfering area of the macro and femto base station using a weight set for beamforming );  ; receive a second received power of a signal, transmitted within a symbol in which physical downlink control channels are arranged in the terminal device, the physical downlink control channels being different than the first resources (para [0049-0051], [0064] fig. 8, mobile station receives the second reference signal from either macro or femto base station for the mobile station to measure the power difference for handover between macro station or femto station, wherein macro station or femto station are different reference signal received at mobile station);; and calculate a received quality of the first reference signal by dividing the first received power by the second received power ( para [[0082], fig 8, calculate received quality of the reference signal transmitted by the target macro station base station based on the information from received signal transmitted by femto station and macro station)..
	As per claim Claim 16 (New): Han teaches the device according to claim 15, wherein the received quality is a received quality in the target base station when the target base station uses the weight set for the beamforming in the terminal device (para [0081-0084], received quality is a received quality from macro base station uses the first weight set for the beamforming in the terminal device).

	As per claim Claim 19 (New): Han teaches the device according to claim 15, wherein the device is the terminal device or a module for the terminal device(fig 1, where the device is mobile terminal device).
	As per claim Claim 20 (New): Han teaches  a device, comprising: processing circuitry configured to: receive a first received power of a first reference signal, transmitted via first radio resources by a target base station, for a measurement by a terminal device using a weight set for beamforming in the terminal device ((para [0049-0051], [0064], fig. 8, macro mobile station is receiving first reference signal from one of the macro or femoto base station when the mobile station in the interfering area of the macro and femto base station using a weight set for beamforming );   receive a second received power of a signal transmitted within a symbol in which physical downlink control channels are arranged in the terminal device (para [0049-0051], [0064] fig. 8, mobile station receives the second reference signal from either macro or femto base station for the mobile station to measure the power difference for handover between macro station or femto station, wherein macro station or femto station are different reference signal received at mobile station); and provide the first received power and the second received power to another device, the another device calculating a received quality based on the first received power and the second received power ( para [[0082], fig 8, calculate received quality of the reference signal transmitted by the target macro station base station based on the information from received signal transmitted by femto station and macro station).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO further view of US PG Pub US 20130114528 A1 to Chen et al (hereinafter Chen).
 	As per claim Claim 13 (New): the device according to claim 1, Chen teaches wherein the beamforming is large- scale multiple input multiple output (MIMO) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Han by wherein the beamforming is large- scale multiple input multiple output (MIMO) beamforming as suggested by Chen, this modification would benefit  Han for achieving higher data rate or throughput while maintaining good BER (Bit Error Rate) of the system.
 	As per claim Claim 18 (New): the device according to claim 15, Chen teaches wherein the beamforming is large-scale multiple input multiple output (MIMO) beamforming (para [0054], beamforming is large- scale multiple input multiple output (MIMO) beamforming).
 	Examiner supplies the same rationale as supplied in claim 13
 Allowable Subject Matter
 	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20120190396 A1; US Patent Publication US 20140003272 A1,   US Patent Publication US 20100142390 A1

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467